 
 
Exhibit 10.1

 

 
 


 


 
Selective Insurance Company of America
 
Deferred Compensation Plan (2005)
 
 
 
 
 
 
 


--------------------------------------------------------------------------------


TABLE OF CONTENTS
 

   
Page
1.
Establishment
1
2.
Old Plan
1
3.
Purpose and Intent
1
4.
Definitions
1
5.
Enrollment; Deferral Elections
6
6.
Matching and Discretionary Contributions
8
7.
Election of Time and Form of Payment
8
8.
Election Changes
9
9.
Vesting
9
10.
Accounts
10
11.
Notional Investment of Accounts
10
12.
Payment of Benefits
11
13.
Timing of Payments
12
14.
Unforeseeable Emergency Distributions
13
15.
Acceleration of Payments Upon Certain Events
13
16.
Compliance With Code Section 162(m)
15
17.
Administration
15
18.
Claim and Appeal Procedure
16
19.
Establishment of Trusts
18
20.
Amendment and Termination of the Plan
18
21.
Participating Employers
19
22.
General Provisions
19

 
 
i

--------------------------------------------------------------------------------



Selective Insurance Company of America
 
Deferred Compensation Plan (2005)
 
1.         Establishment
 
Selective Insurance Company of America (the “Company”) has established this
Selective Insurance Company of America Deferred Compensation Plan (2005) (the
“Plan”), effective as of January 1, 2005.
 
2.         Old Plan
 
Effective as of July 1, 2002, the Company established the Selective Insurance
Company of America Deferred Compensation Plan (the “Old Plan”) in order to
provide a select group of management or highly compensated employees of the
Company and certain of its affiliates with the opportunity to elect to defer
receipt of specified portions of compensation.  Effective on and after January
1, 2005, the terms of the Old Plan shall continue to apply to all amounts
accrued under the Old Plan that were earned and vested, within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), as
of December 31, 2004, including earnings on such amounts after December 31,
2004, and no further amounts shall be deferred under the Old Plan after December
31, 2004.  All amounts accrued pursuant to the Old Plan as of December 31, 2004
which were not deferred and vested, within the meaning of Section 409A, on or
before December 31, 2004, and all amounts accrued pursuant to the Old Plan on or
after January 1, 2005, and all earnings on such amounts, shall be deemed to have
been deferred pursuant to this Plan, and shall be governed by the terms hereof.
 
3.         Purpose and Intent
 
The purpose of the Plan is to provide a select group of management or highly
compensated employees (within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), of the Company and those of its Affiliates which adopt the Plan with
supplemental retirement income benefits through deferral of base salary and
other compensation and through additional discretionary employer
contributions.  The Plan is intended to be unfunded for the purposes of ERISA
and the Code, and to comply with the requirements of Section 409A of the Code
and the regulations and other applicable guidance thereunder.
 
4.         Definitions
 
The following terms used in the Plan shall have the meanings set forth below:
 
(a)        “Account” shall mean the bookkeeping Account established in the name
of each Participant to reflect the interest of the Participant under the Plan,
and which is composed of the following:
 
(i)           “Savings Contribution Account” shall mean an account attributable
to a Participant’s Savings Contributions, as adjusted for earnings and losses
thereon;
 


--------------------------------------------------------------------------------



(ii)           “Matching Contribution Account” shall mean an account
attributable to Matching Contributions made by a Participating Employer on
behalf of a Participant, as adjusted for earnings and losses thereon; and
 
(iii)           “Discretionary Contribution Account” shall mean an account
attributable to Discretionary Contributions made by a Participating Employer on
behalf of a Participant, as adjusted for earnings and losses thereon.
 
A Participant’s Account under the Plan shall consist only of Contributions (as
adjusted for earnings and losses thereon) made to the Plan by or on behalf of
the Participant: (1) on or after January 1, 2005; and (2) under the Old Plan
prior to January 1, 2005, to the extent that the Participant was not vested in
such amounts as of December 31, 2004.  Accounts shall be maintained solely as
bookkeeping entries by the Company to evidence unfunded obligations of the
Participating Employers.
 
(b)        “Administrator” shall mean the Company or the organization, committee
or individual to whom it has delegated the authority to administer the Plan, as
described in Section 17.
 
(c)        “Affiliate” shall mean the Company and any corporation, trade, or
business which is treated as a single employer with the Company under Code
Sections 414(b) or 414(c), and any other entity designated as an “Affiliate” for
purposes of the Plan by the Administrator.
 
(d)        “Annual Bonus” shall mean a Participant’s annual cash incentive
payment from a Participating Employer.
 
(e)        “Beneficiary” shall mean the person or persons last designated in
writing in accordance with procedures established by the Administrator to
receive the Participant’s benefits under the Plan in the event of the
Participant’s death.  If there is no such designation, the Participant’s
Beneficiary shall be his surviving spouse or, if none, the Participant’s
surviving children or, if none, the Participant’s estate.
 
(f)         “Board” shall mean the Board of Directors of the Company.
 
(g)        “Change of Control” shall mean the occurrence of an event with
respect to either the Company or Selective Insurance Group, Inc. (“SIGI”) of a
nature that would be required to be reported in response to Item 5.01 of a
Current Report on Form 8-K, as in effect on the date hereof, pursuant to
Sections 13 or 15(d) of the Exchange Act; provided, however, that a Change of
Control shall, in any event, conclusively be deemed to have occurred upon the
first to occur of any one of the following events:
 
(i)           The acquisition by any person or group, including, without
limitation, any current stockholder or stockholders of the Company or SIGI, of
securities of the Company or SIGI resulting in such person’s or group’s owning,
of record or beneficially, twenty-five percent (25%) or more of any class of
voting securities of the Company or SIGI;
 

2

--------------------------------------------------------------------------------



(ii)           The acquisition by any person or group, including, without
limitation, any current stockholder or stockholders of the Company or SIGI, of
securities of the Company or SIGI resulting in such person’s or group’s owning,
of record or beneficially, twenty percent (20%) or more, but less than
twenty-five percent (25%), of any class of voting securities of the Company or
SIGI, if the Board adopts a resolution that such acquisition constitutes a
Change of Control;
 
(iii)           The sale or disposition of all or substantially all of the
assets of the Company or SIGI;
 
(iv)           A reorganization, recapitalization, merger, consolidation or
other business combination involving the Company or SIGI, the result of which is
the ownership by the stockholders of the Company or SIGI of less than eighty
percent (80%) of the voting securities of the resulting or acquired entity
having the power to elect a majority of the board of directors of such entity;
or
 
(v)           A change in the membership of the Board of Directors of SIGI
which, taken in conjunction with any other prior or concurrent changes, results
in twenty percent (20%) or more of the membership of such Board of Directors
being persons not nominated by the Board of Directors as set forth in SIGI’s
then most recent proxy statement, excluding changes resulting from substitutions
by the Board of Directors because of retirement or death of a director or
directors, removal of a director or directors by the Board of Directors or
resignation of a director or directors due to demonstrated disability or
incapacity.
 
Notwithstanding anything in this definition to the contrary, no Change of
Control shall be deemed to have occurred under the Plan with respect to a
particular Participant and his Account by virtue of any transaction which
results in the Participant, or a group of persons which includes the
Participant, acquiring, directly or indirectly, voting securities of the Company
or SIGI.
 
For the purpose of this paragraph (g), the following definitions shall apply:
 
The term “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
The terms “person” and “beneficial owner” shall have the meanings set forth in
Regulation 13D under the Exchange Act.
 
The term “voting security” shall include any security that has, or may have upon
an event of default or in respect to any transaction, a right to vote on any
matter on which the holder of any class of common stock of the Company or SIGI,
as applicable, would have a right to vote.
 
The term “group” shall have the meaning set forth in Section 13(d) of the
Exchange Act.
 
The term “substantially all of the assets of the Company or SIGI” shall mean
more than fifty percent (50%) of the assets of the Company or SIGI on a
consolidated basis, as shown in the Company’s or SIGI’s most recent audited
balance sheet.
 

3

--------------------------------------------------------------------------------



(h)        “Contribution” shall mean the amount a Participant or a Participating
Employer contributes to the Plan, as follows:
 
(i)           “Savings Contribution” shall mean an amount contributed to the
Plan on behalf of a Participant through salary reduction pursuant to Section
5(b) and credited to a Participant’s Savings Contribution Account;
 
(ii)           “Matching Contribution” shall mean an amount contributed to the
Plan by a Participating Employer pursuant to Section 6(a) and credited to a
Participant’s Matching Contribution Account; and
 
(iii)           “Discretionary Contribution” shall mean an amount contributed to
the Plan by a Participating Employer pursuant to Section 6(b) and credited to a
Participant’s Discretionary Contribution Account.
 
(i)         “Disability” shall mean a Participant’s inability to perform the
duties of his position or any substantially similar position due to any
medically determinable physical or mental impairment, where such impairment can
be expected to result in death or can be expected to last for a continuous
period of not less than six months, as set forth in Treasury Regulation Section
1.409A-3(j)(4)(xii).
 
(j)         “Election Period” shall mean the period established by the
Administrator during which Participant deferral elections must be made in
accordance with the requirements of Code Section 409A, as follows:
 
(i)           General Rule.  Except as provided in paragraphs (ii) and (iii) of
this Section 4(j), the Election Period shall end no later than the last day of
the Plan Year immediately preceding the Plan Year in which the compensation to
which the deferral election relates is earned.
 
(ii)           Performance-Based Compensation.  If an Annual Bonus or other
compensation which may be deferred under the Plan constitutes “performance-based
compensation” (as defined in Treasury Regulations Section 1.409A-1(e))
(“Performance-Based Compensation”), then the Election Period with respect to
such Performance-Based Compensation shall end no later than six months before
the end of the Plan Year or other period during which the Performance-Based
Compensation is earned; provided, however, that the Eligible Employee is
employed continuously from the later of the beginning of the performance period
or the date the relevant performance criteria are established through to the
date an election is made to defer such Performance-Based Compensation, and the
amount of such Performance-Based Compensation has not become readily
ascertainable as of the date the election is made.
 
(iii)           Newly Eligible Employees.  The Election Period with respect to
the first Plan Year in which an Eligible Employee is eligible to participate in
the Plan may, to the extent permitted under Code Section 409A, end no later than
thirty (30) days after the Eligible Employee first becomes eligible to
participate in the Plan, and shall apply only to compensation earned after the
election is made.  A former Eligible Employee who again becomes an Eligible
Employee shall be treated as newly eligible to
 

4

--------------------------------------------------------------------------------



make deferrals under the Plan within thirty (30) days upon return to eligible
status if: (A) the former Eligible Employee has received distribution of the
full amount of his Savings Contribution Account balance and on or before the
last such distribution was not eligible to make Savings Contributions for
periods after the last distribution payment; or (B) the former Eligible Employee
has not been eligible to make Savings Contributions under the Plan at any time
during the twenty-four (24)-month period ending on the date he again becomes an
Eligible Employee.  In addition, if an Eligible Employee is or was eligible to
participate in another plan that is aggregated with the elective deferral
portion of the Plan under Code Section 409A, participation in such plan shall be
treated as participation in the Plan for purposes of determining whether the
Eligible Employee is treated as newly eligible under the Plan.
 
(k)        “Eligible Employee” shall mean, with respect to a Plan Year, any
employee of a Participating Employer who: (i) is paid on a United States payroll
and is subject to taxation in the United States; (ii) is part of a select group
of management or highly compensated employees of the Selective Group, within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA; and (iii) is
designated by the Administrator as eligible to participate in the Plan with
respect to the Plan Year.
 
(l)         “In-Service Distribution” shall mean a distribution from a
Participant’s Savings Contribution Account on a fixed date selected by the
Participant which is prior to the Participant’s Separation from Service.
 
(m)       “Investment Fund” shall mean an investment fund, index or vehicle
designated by the Administrator from time to time for the notional investment of
Participant Accounts under the Plan.
 
(n)        “Participant” shall mean an Eligible Employee who elects to defer his
compensation to the Plan, and any Eligible Employee or former Eligible Employee
on whose behalf an Account balance is maintained under the Plan.
 
(o)        “Participating Employer” shall mean the Company and any of its
Affiliates which adopts the Plan pursuant to Section 21 hereof, subject to any
conditions imposed by the Company.
 
(p)        “Plan Year” shall mean the calendar year.
 
(q)        “Recordkeeper” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated, or such other entity selected by the Administrator from time to
time to provide day-to-day recordkeeping and administrative services to the
Plan.
 
(r)         “RSP” shall mean the Selective Insurance Retirement Savings Plan, as
amended from time to time, or any successor plan of the Company intended to
qualify under Code Section 401(a) and containing a cash or deferred arrangement
qualified under Code Section 401(k).
 
(s)         “Selective Group” shall mean the Company and all of its Affiliates.
 

5

--------------------------------------------------------------------------------



(t)         “Separation from Service” shall mean a Participant’s Separation from
Service, as defined in Code Section 409A(a)(2)(A)(i) and Treasury Regulations
Section 1.409A-1(h), from his Participating Employer.
 
(u)        “Separation Distribution” shall mean a distribution from a
Participant’s Account upon or following the Participant’s Separation from
Service.
 
(v)        “Specified Employee” shall have the meaning set forth in Code Section
409A(a)(2)(B)(i) and Treasury Regulations Section 1.409A-1(i).  The
determination of whether a Participant is a Specified Employee shall be made by
the Administrator from time to time.
 
(w)       “Trust” shall mean any grantor trust or trusts established by the
Company in connection with the Plan; provided, however, that the assets of the
Trust contributed by each Participating Employer shall remain subject to the
claims of the general creditors of such Participating Employer.
 
(x)        “Unforeseeable Emergency” shall have the meaning set forth in Code
Section 409A(a)(2)(B)(ii) and Treasury Regulations Section 1.409A-3(i)(3).
 
(y)        “Valuation Date” shall mean each regular business day.
 
5.         Enrollment; Deferral Elections
 
(a)        Enrollment.  An Eligible Employee may become a Participant with
respect to a Plan Year by filing an enrollment package with the Administrator
for such Plan Year.  An enrollment package shall include a compensation deferral
election, a Beneficiary designation, an election as to the commencement date and
form of distribution for Contributions made under the Plan, and such other forms
as may be required by the Administrator.
 
(b)        Deferral Elections.  Subject to the limitations of paragraphs (d) and
(e) of this Section 5, a Participant may elect to defer the receipt of his base
salary, Annual Bonus, and/or all such other compensation as the Administrator
shall determine, and to have such amounts contributed to the Plan as a Savings
Contribution.  For each Plan Year, a Participant shall make separate deferral
elections with respect to his base salary and with respect to his Annual
Bonus.  Each deferral election shall be made during the applicable Election
Period, and subject to paragraph (c) of this Section 5, shall become irrevocable
as of the last day of the applicable Election Period.  If the Administrator so
determines, a Participant’s deferral elections shall remain in effect for
subsequent Plan Years unless a new deferral election is timely filed with the
Administrator on or before the last day of a subsequent applicable Election
Period.
 
(c)        Changing Elections.  A Participant may not revoke or change a
deferral election during a Plan Year to which it applies.  However, an election
with respect to a Plan Year shall automatically be terminated in the event that
a Participant receives a distribution from the Plan during such Plan Year on
account of an Unforeseeable Emergency.  In addition, the Administrator may in
its sole discretion cancel a Participant’s deferral election for a Plan Year, to
the extent permitted under Code Section 409A, in connection with a hardship
distribution to the Participant under the RSP or upon the Participant’s
Disability.
 

6

--------------------------------------------------------------------------------



(d)        Limits on Amounts Deferred.  An Eligible Employee may authorize the
Company to reduce his compensation from his Participating Employer for any Plan
Year and to have such amount(s) contributed to the Plan as a Savings
Contribution as follows:
 
(i)           up to fifty percent (50%) of his base salary for the Plan Year;
 
(ii)           up to one hundred percent (100%) of his Annual Bonus, if any,
earned in that Plan Year; and/or
 
(iii)           all or a portion of such other compensation as may be designated
by the Administrator.
 
(e)        Additional Conditions and Limitations.  An Eligible Employee’s right
to make a deferral election pursuant to this Section 5 shall be subject to the
following additional limitations:
 
(i)           The aggregate minimum deferral amount for any Plan Year in which
an Eligible Employee elects to participate in the Plan shall be $2,500, or such
other amount as may be determined by the Administrator.  If the total amount
deferred is in fact less than the applicable minimum amount for the Plan Year,
then no portion of the Eligible Employee’s compensation shall be deferred for
that Plan Year.
 
(ii)           Unless otherwise determined by the Administrator, an Eligible
Employee may defer receipt of only that portion of his compensation that exceeds
the amount necessary to satisfy Medicare and all other applicable payroll taxes
imposed on the wages of the Eligible Employee, any deductions authorized by the
Eligible Employee, including deductions made to the RSP and pursuant to Code
Section 125, and any garnishment of wages or other deductions required by law.
 
(iii)           Subject to Section 409A of the Code and the regulations
thereunder, the Administrator may impose the following additional limitations:
(A) limitations on the amounts permitted to be deferred; (B) limitations on the
sources, timing and form of deferrals; (C) limitations on amounts and sources of
deferrals for particular Participants; and (D) terms and conditions regarding
all deferrals under the Plan.  Any such limitations, and other terms and
conditions of deferral, shall be set forth in the rules relating to the Plan or
election forms, other forms, or instructions of the Administrator, which may be,
but need not be, set forth in writing.
 
(f)         Withholding of Deferred Amounts.  The amounts that an Eligible
Employee elects to contribute to the Plan as Savings Contributions for any Plan
Year shall be withheld from the Eligible Employee’s compensation as follows:
 
(i)           Base salary deferrals shall be withheld proportionately each
payroll period during the Plan Year or in such other manner as may be
administratively feasible.
 
(ii)           Withholdings with respect to a Participant’s Annual Bonus or
other compensation shall be made as soon as practicable after the compensation
would have been payable to the Participant if he did not elect to make a
deferral with respect to such compensation.
 

7

--------------------------------------------------------------------------------



 
6.         Matching and Discretionary Contributions
 
(a)        Matching Contributions.  In any Plan Year, a Participating Employer
may, in its discretion, make a Matching Contribution to the Account of any
Participant in an amount equal to (A) multiplied by (B), reduced by (C), where:
 
(i)           A is sixty-five percent (65%);
 
(ii)           B is the sum of the Participant’s total Savings Contributions to
the Plan made from base salary and the Participant’s total elective and
after-tax contributions to the RSP made from base salary (other than “catch-up
contributions,” as defined in the RSP) for the Plan Year, such total not to
exceed seven percent (7%) of the Participant’s base salary for the Plan Year;
and
 
(iii)           C means any matching contribution made on behalf of the
Participant to the RSP for the Plan Year.
 
(b)        Discretionary Contributions.  A Participating Employer may, in its
discretion, make a Discretionary Contribution to the Account of any
Participant(s) at any time.  Any such Discretionary Contribution need not be
uniform among Participants and may be made irrespective of any contributions
made by the Participating Employer or the Participant under the Plan or under
the RSP.
 
7.         Election of Time and Form of Payment
 
Each Participant shall elect during the applicable Election Period to have his
vested Account balance with respect to such Plan Year distributed as either: (i)
an In-Service Distribution; or (ii) a Separation Distribution, subject to the
following limitations:
 
(a)        Separation Distributions.  A Participant may elect to receive his
Account with respect to a Plan Year as a Separation Distribution, either in a
lump sum or in annual installments over a period of five (5), ten (10) or
fifteen (15) years.  A Participant may elect a different time and form of
payment for distribution of his Account upon a Separation of Service resulting
from death.
 
(b)        In-Service Distributions.  A Participant may elect to receive his
Savings Contribution Account for a Plan Year as an In-Service Distribution,
either: (i) in a lump sum in a Plan Year selected by the Participant; or (ii) in
annual installments over a period of two (2) to five (5) years, commencing in a
Plan Year selected by the Participant.  Notwithstanding the foregoing sentence,
the Plan Year selected by the Participant for an In-Service Distribution, or for
the commencement of an In-Service Distribution payable in annual installments,
shall not be earlier than the third year following the Plan Year to which such
deferral election relates.
 
(c)        Matching and Discretionary Contributions.  A Participant’s Matching
Contributions and Discretionary Contributions, if any, shall not be distributed
as In-Service Distributions and shall be distributed pursuant to the
Participant’s Separation Distribution election for the applicable Plan Year.
 

8

--------------------------------------------------------------------------------


 
(d)        Separate Elections.  To the extent permitted by the Administrator, a
Participant may make separate elections as to the time and form of distribution
for base salary, Annual Bonus and any other compensation to be deferred with
respect to each Plan Year, and for Matching Contributions and Discretionary
Contributions to be made on behalf of the Participant for such Plan Year.
 
(e)        Absence of Election.  If a Participant fails to make an election with
respect to the time or form of distributions for any Plan Year, the amount
deferred by or on behalf of the Participant during such Plan Year shall be
distributed in accordance with the most recent corresponding distribution
election filed by the Participant with the Administrator.  If no such election
has been filed, a Participant’s entire vested Account balance for such Plan Year
shall be distributed to the Participant as a Separation Distribution in one lump
sum.
 
8.         Election Changes
 
A Participant may change the commencement date or form of a scheduled In-Service
Distribution or Separation Distribution by filing an election change form with
the Administrator, provided that: (i) the election change is made at least
twelve (12) months before the scheduled payment date; (ii) the election change
will not take effect until at least twelve (12) months after the election is
made; and (iii) the payment to which the change applies is postponed to a date
at least five (5) years later than previously scheduled.  A Participant may not
change the scheduled commencement date of an In-Service Distribution with
respect to any Plan Year more than two (2) times.  For purposes of the Plan, if
a Participant elects to receive a distribution in installments, each installment
payment shall be treated as a separate payment, as described in Treasury
Regulations Section 1.409A-2(b)(2).
 
9.         Vesting
 
(a)        Savings Contribution Account.  A Participant shall be fully vested in
his Savings Contribution Account at all times.
 
(b)        Matching Contribution Account.  A Participant shall become vested in
his Matching Contribution Account in accordance with the following schedule
(where the vesting period commences on the Participant’s date of hire), provided
that he has not incurred a Separation from Service before the applicable vesting
date:
 

 
Years of Service
Vested Percentage
   
1
0%
   
2
20%
   
3
40%
   
4
60%
   
5
80%
   
6
100%
 

 
 
9

--------------------------------------------------------------------------------



Notwithstanding the foregoing, in the event of a Change of Control before a
Participant’s Separation from Service, any unvested portion of the Participant’s
Matching Contribution Account will become fully vested.
 
(c)        Discretionary Contribution Account.  Discretionary Contributions will
be subject to a vesting schedule established by the Administrator at the time of
the Contribution.
 
(d)        Forfeitures.  Any portion of an Account in which a Participant is not
fully vested as of the date of his Separation from Service shall be forfeited.
 
10.       Accounts
 
(a)           Establishment and Crediting of Accounts.  The Company shall
establish and maintain an Account for each Participant for each Plan Year and
shall credit Contributions made on behalf of the Participant with respect to
each Plan Year as follows:
 
(i)           Savings Contributions shall be credited to a separate Savings
Contribution Account maintained on behalf of the Participant on the books and
records of the Company.
 
(ii)           Matching Contributions shall be credited to a separate Matching
Contribution Account maintained on behalf of the Participant on the books and
records of the Company.
 
(iii)           Discretionary Contributions shall be credited to a separate
Discretionary Contribution Account maintained on behalf of the Participant on
the books and records of the Company.
 
(b)        Timing of Crediting of Accounts.  The amount of each Participant’s
Savings Contribution shall be credited to the Participant’s Savings Contribution
Account within five (5) business days of the date on which such amount would
have been paid to the Participant but for the Participant’s election to defer
receipt thereof.  The amount of each Participant’s Matching Contributions and
Discretionary Contributions, if any, shall be credited to the Participant’s
Account at such times as designated by the Administrator.  Unless otherwise
determined by the Administrator, an amount credited to a Participant’s Account
shall be deemed invested in the Investment Options as described in Section 11 as
of the date on which such amount would have been paid to the Participant but for
the Participant’s election to defer receipt thereof.
 
11.       Notional Investment of Accounts
 
(a)        Investment Options.  Amounts credited to a Participant’s Account
shall be deemed to be invested, at the Participant’s direction, in one or more
Investment Options specified from time to time by the Administrator.  The
Administrator may change or discontinue any Investment Option available under
the Plan in its discretion, and may disregard any Participant’s investment
directions.  The Administrator shall credit or debit each Participant’s Account
to the extent notionally invested in each Investment Fund with earnings or
losses by multiplying the relevant portion of the Account balance as of the
previous Valuation Date by
 

10

--------------------------------------------------------------------------------



the net investment return for such Investment Fund for the period.  The amounts
of hypothetical income and appreciation and depreciation in the value of a
Participant’s Account shall be credited and debited to such Account on a daily
basis or as otherwise determined by the Administrator.
 
(b)        Allocation and Reallocation of Investments.  A Participant may
allocate or reallocate amounts credited to his Account to one or more of the
Investment Options authorized under the Plan in a manner determined by the
Administrator.  Changes to a Participant’s investment elections shall be
effective as of the next Valuation Date.  The Administrator may, in its
discretion, restrict allocation or reallocation by specified Participants into
or out of specified Investment Options or specify minimum amounts that may be
allocated or reallocated by Participants.
 
12.       Payment of Benefits
 
(a)        In-Service Distributions.  In-Service Distributions of a
Participant’s Savings Contribution Account shall be made in accordance with the
Participant’s election, subject to the following:
 
(i)           If a Participant has elected to receive an In-Service Distribution
in installments, the distribution will be made in installments only if the
Participant’s aggregate Savings Contribution Account under the Plan, valued as
of the first such distribution date, when aggregated with the Participant’s
total account balance under the Old Plan that is attributable to the
Participant’s compensation deferrals, is not less than $25,000.  If the
Participant’s total Savings Contribution Account as of such date is less than
$25,000, such In-Service Distribution shall be made in a single lump sum on the
date of the first scheduled In-Service Distribution.
 
(ii)           No In-Service Distribution shall be made to a Participant if the
amount of the distribution is less than $5,000 as of the scheduled In-Service
Distribution date.  Any such amount shall be distributed to the Participant in
accordance with the Participant’s Separation Payment election for such Plan Year
or, if none, in a single lump sum upon the Participant’s Separation from
Service.
 
(b)        Separation Distributions.  A Participant’s vested Account balance
shall be distributed in accordance with his Separation Distribution elections
upon the Participant’s Separation from Service; provided however that Separation
Distributions shall be made in a single lump sum and not in the form of
installment payments elected by the Participant if the Participant’s total
vested Account balance under the Plan as of the date of his Separation from
Service (excluding any amounts which the Participant has elected to be paid as
In-Service Distributions), when aggregated with his total vested account balance
under the Old Plan, is less than $50,000.
 
(c)        Acceleration of Certain In-Service Distributions.  If a Participant
who has elected to receive an In-Service Distribution of all or a portion of his
Savings Contribution Account incurs a Separation from Service for any reason
prior to payment of all scheduled In-
 

11

--------------------------------------------------------------------------------



Service Distributions, all remaining scheduled In-Service Distributions shall be
made to the Participant (or to his Beneficiary in the event of his death) in a
single lump sum.
 
(d)        Delayed Distributions to Specified Employees.  Notwithstanding
anything in the Plan to the contrary, except where a Participant incurs a
Separation from Service by reason of death, no distribution of a Participant’s
vested Account balance shall be made upon the Participant’s Separation from
Service (including any accelerated distribution of scheduled but unpaid
In-Service Distributions in accordance with Section 12(c)) if he is a Specified
Employee as of the date of his Separation from Service until the first business
day of the seventh month after the date of the Specified Employee’s Separation
from Service (or, if earlier, upon the date of his death).  On such date, any
payments which would have been paid during the prior six-month period shall be
aggregated and paid in full to the Participant, without interest, and any
succeeding payments shall continue as scheduled.
 
13.       Timing of Payments
 
Subject to Section 12(d) with respect to Specified Employees, payments due to a
Participant under the Plan shall be made as follows:
 
(a)           Lump Sum Payments.
 
(i)           In-Service Distributions.  Lump sum In-Service Distributions will
be paid in the calendar year specified by the Participant, on or about March 1
of such year, and shall have a Valuation Date of the February 28 immediately
preceding such payment date.
 
(ii)           Separation Distributions.  Lump sum Separation Distributions
(including those made upon a Participant’s death) shall be made as soon as
practicable in the calendar quarter following the calendar quarter in which the
Participant’s Separation from Service occurs, or, if the Participant has elected
to defer the payment of a Separation Distribution in accordance with Section 8,
on the date selected by the Participant.  Such lump sum payments shall have a
Valuation Date as of the last day of the calendar quarter ending prior to the
calendar quarter in which the distribution is paid.
 
(b)           Installment Payments.
 
(i)           In-Service Distributions.  If a Participant elects to have an
In-Service Distribution made to him in annual installments, each installment
payment shall be made in the scheduled year, on or about March 1 of such year,
and shall have a Valuation Date of the February 28 immediately preceding the
installment payment date.
 
(ii)           Separation Distributions.  If a Participant elects to have a
Separation Distribution (including a Separation Distribution made upon the
Participant’s death) made to him in annual installments, the first installment
shall be payable as soon as administratively practicable in the calendar quarter
following the calendar quarter in which the Participant’s Separation from
Service occurs, or, if the Participant has elected to defer the commencement
date of his Separation Distributions in accordance with Section 8, upon the date
selected.  Such first installment shall have a Valuation Date as of

12

--------------------------------------------------------------------------------



the last day of the calendar quarter ending prior to the calendar quarter in
which the distribution is paid.  Subsequent installments shall be payable
annually, on or about each March 1, and shall have a Valuation Date of the
immediately preceding February 28.
 
14.       Unforeseeable Emergency Distributions
 
(a)        If, upon the written application of a Participant, the Administrator
determines that the Participant has suffered an Unforeseeable Emergency, then
the Administrator may authorize a distribution from the Participant’s vested
Account balance.  No payments shall be made pursuant to this Section 14 in the
event that such Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant’s assets, to the extent that liquidation of such assets would
not itself cause severe financial hardship, as determined by the
Administrator.  Distributions pursuant to this Section 14 shall be no less than
$5,000, or the Participant’s total remaining vested Account balance, if less
than $5,000.
 
(b)        The amount of any distribution made on account of an Unforeseeable
Emergency shall not exceed the amount reasonably necessary to satisfy the
financial need, including amounts necessary to pay any Federal, state or local
income taxes or penalties reasonably anticipated to result from the
distribution, as determined by the Administrator.
 
(c)        Distributions on account of an Unforeseeable Emergency will be paid
in a single lump sum as soon as administratively practicable following approval
of the Administrator, and shall have a Valuation Date as of the last day of the
month prior to the month in which the distribution is paid.
 
(d)        If a Participant receives a distribution on account of an
Unforeseeable Emergency, the Participant may make no further Savings
Contributions to the Plan for the balance of the Plan Year or the following Plan
Year.
 
15.       Acceleration of Payments Upon Certain Events
 
Notwithstanding anything in this Plan to the contrary, the Administrator, in its
sole discretion, may accelerate payment of all or any portion of a Participant’s
vested Account balance upon the occurrence of any of the events described in
this Section 15.  A determination of whether a payment qualifies for
acceleration under this Section 15 shall be made by the Administrator, in its
sole discretion, in accordance with Section 1.409-3(j)(4) of the Treasury
Regulations.
 
(a)        Domestic Relations Order.  The Administrator may in its sole
discretion accelerate payment of all or any portion of a Participant’s vested
Account balance to the extent necessary to comply with a domestic relations
order (as defined in Code Section 414(p)(1)(B)) which requires any payments
otherwise due to the Participant under the Plan to be made to an individual
other than the Participant.
 
(b)        Limited Cashouts.  The Administrator may in its sole discretion
accelerate payment of all or any portion of a Participant’s vested Account
balance to the extent that: (1) the aggregate amount of the Participant’s vested
Account that remains unpaid under the Plan does
 

13

--------------------------------------------------------------------------------



not exceed the applicable dollar amount under Code Section 402(g)(1)(B); (2) the
accelerated payment results in the termination of the entirety of the
Participant’s interest under the Plan and all other agreements, plans and
arrangements aggregated with the Plan under Treasury Regulations Section
1.409A-1(c)(2); and (3) the Administrator’s decision to cash out the
Participant’s remaining interest under the Plan pursuant to this paragraph (b)
is evidenced in writing no later than the cashout date.
 
(c)        Payment of Employment Taxes.  The Administrator may in its sole
discretion accelerate payment of all or any portion of a Participant’s vested
Account balance to pay: (i) the Federal Insurance Contributions Act (FICA) tax
imposed under Code Sections 3101 and 3121(a) and (v)(2) on compensation deferred
under the Plan (the “FICA Amount”); and/or (ii) income tax at source on wages
imposed under Code Section 3401 or the corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of the
FICA Amount, and the additional income tax at source on wages attributable to
the pyramiding Code Section 3401 wages and taxes; provided, however, that the
total payment under this paragraph (c) shall not exceed the aggregate of the
FICA Amount and the income tax withholding related to such FICA Amount.
 
(d)        Payment Upon Income Inclusion Under Section 409A.  The Administrator
may in its sole discretion accelerate payment of all or any portion of a
Participant’s vested Account balance if the Plan fails to meet the requirements
of Section 409A of the Code and the applicable regulations; provided that any
payment made pursuant to this paragraph (d) may not exceed the amount required
to be included by the Participant in income as a result of the failure to comply
with the requirements of Code Section 409A.
 
(e)        Termination of the Plan.  The Administrator may in its sole
discretion accelerate payment of all or any portion of a Participant’s vested
Account balance upon termination of the Plan in accordance with Treasury
Regulations Section 1.409A-3(j)(4)(ix).
 
(f)         Payment of State, Local or Foreign Taxes.  The Administrator may in
its sole discretion accelerate payment of all or any portion of a Participant’s
vested Account balance for payment of: (i) state, local, or foreign tax
obligations of the Participant arising from payments under the Plan which apply
to any such amounts before they are paid or made available to the Participant;
and/or (ii) the income tax at source on wages imposed under Code Section 3401 as
a result of such payment, and the additional income tax at source on wages
imposed under Code Section 3401 attributable to such additional Code Section
3401 wages and taxes.  The total payment under this paragraph (f) shall not
exceed the aggregate of the state, local, and foreign tax amount and the income
tax withholding related to such state, local, and foreign tax amount.  Any such
payment shall be made, in the Administrator’s discretion, either by (X)
distributions to the Participant in the form of withholding pursuant to
provisions of applicable state, local, or foreign law; or (Y) distribution
directly to the Participant.
 
(g)        Certain Offsets.  To the extent permitted by applicable law, the
Administrator may in its sole discretion accelerate payment of all or any
portion of a Participant’s vested Account balance in satisfaction of a debt of
the Participant to a Participating Employer, where such debt is incurred in the
ordinary course of the service relationship between the Participant and the
Participating Employer; provided, however, that (i) the entire amount of
 

14

--------------------------------------------------------------------------------



any such accelerated payment in any of the Participant’s taxable years does not
exceed $5,000; and (ii) the reduction is made at the same time and in the same
amount as the debt otherwise would have been due and collected from the
Participant.
 
(h)        Bona Fide Disputes as to a Right to a Payment.  The Administrator may
in its sole discretion accelerate payment of all or any portion of a
Participant’s vested Account balance to the extent that the accelerated payment
is made as part of a settlement between the Participant and a Participating
Employer of an arm’s length, bona fide dispute as to the Participant’s right to
the payment.
 
16.       Compliance with Code Section 162(m)
 
It is the intent of the Company that any compensation deferred under the Plan by
a Participant who is, with respect to the year of payout, deemed by the
Administrator to be a “covered employee” within the meaning of Code Section
162(m) and regulations thereunder, which compensation constitutes “qualified
performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder, shall not, as a result of deferral under the Plan,
become nondeductible by the Company as a result of the application of Code
Section 162(m).  If the Administrator reasonably anticipates that any payment
otherwise required to be made to a Participant under the Plan would not be
deductible in the year of the payment by reason of the application of Code
Section 162(m), such payment shall be deferred until the Participant’s first
taxable year in which the Administrator reasonably anticipates that the
deduction of the payment will not be limited or eliminated by application of
Code Section 162(m), or (subject to Section 12(d)), until the period beginning
with the date of the Participant’s Separation from Service and ending with the
later of the last day of the calendar year in which the Separation from Service
occurs and the fifteenth day of the third month following such Separation from
Service.  Notwithstanding the foregoing, no payment under the Plan may be
deferred in accordance with this Section 16 unless all scheduled payments to the
Participant that could be delayed in accordance with Treasury Regulations
Section 1.409A-2(b)(7)(i) are also delayed.
 
17.       Administration
 
(a)        Administrator.  The Company, or such other organization, committee or
individual as may be designated by the Company from time to time, shall be the
Administrator.
 
(b)        Powers of Administrator.  The Administrator shall be charged with the
general administration of the Plan and shall have all powers necessary or
appropriate to accomplish its duties under the Plan.  The Administrator shall
administer the Plan in accordance with its terms.  Any determination by the
Administrator shall be made in its sole and absolute discretion and shall be
conclusive and binding upon all persons.  The powers and responsibilities of the
Administrator shall include, without limitation, the following:
 
(i)           Determining all questions relating to the eligibility of an
employee to participate in the Plan or remain a Participant;
 
(ii)           Computing and certifying the amount and the kind of benefits to
which any Participant may be entitled;
 

15

--------------------------------------------------------------------------------



(iii)          Establishing procedures, correcting defects, supplying
information, and reconciling inconsistencies in any manner and to whatever
extent is deemed necessary or advisable to carry out the purpose of this Plan;
 
(iv)          Authorizing and directing disbursements from the Trust;
 
(v)           Determining all questions arising in connection with the
administration, interpretation and application of the Plan;
 
(vi)          Maintaining all necessary records for the administration of the
Plan;
 
(vii)         Making and publishing rules and regulations that are consistent
with the terms hereof;
 
(viii)        Determining the short and long-term liquidity needs of the Plan;
and
 
(ix)          Assisting any Participant regarding his rights, benefits, or
elections available under the Plan.
 
(c)        Limitation of Liability.  The Administrator shall be entitled to, in
good faith, rely or act upon any report or other information furnished to it by
any officer or other employee of the Company or any subsidiary or affiliated
entity, the Company’s independent certified public accountants, or any executive
compensation consultant, legal counsel, or other professional retained by the
Company to assist in the administration of the Plan.  To the maximum extent
permitted by law, no member of any committee appointed as Administrator and no
person to whom ministerial duties have been delegated shall be liable to any
person for any action taken or omitted in connection with the interpretation and
administration of the Plan.  The Company agrees to indemnify and hold harmless
each person who serves as a member of any committee acting as Administrator to
the fullest extent permitted by law for all acts done in good faith and without
gross negligence, including defense of all litigation, including legal fees.
 
18.       Claim and Appeal Procedure
 
(a)        Any Participant or other person claiming an interest in the Plan (the
“Claimant”) may file a claim in writing with the Administrator.
 
(b)        The denial of any claim under the Plan shall be communicated in
writing or in electronic form by the Administrator to the Claimant (or the
Claimant’s authorized representative) within ninety (90) days of receipt of the
claim, unless the Administrator determines that special circumstances beyond the
control of the Plan require an extension of time, in which case the
Administrator may have up to an additional ninety (90) days to process the
application.  If the Administrator determines that an extension of time for
processing is required, the Administrator shall furnish written or electronic
notice of the extension to the Claimant before the end of the initial ninety
(90) day period.  Any notice of extension shall describe the special
circumstances necessitating the additional time and the date by which the
Administrator expects to render its decision on the application.

16

--------------------------------------------------------------------------------



(c)        The written or electronic notice of denial shall be set forth in a
manner designed to be understood by the Claimant, and shall include specific
reasons for the denial, specific references to the Plan provision(s) upon which
the denial is based, a description of any information or material necessary for
the Claimant to perfect his claim, an explanation of why such material or
information is necessary, and an explanation of the Plan’s review procedures and
the time limits applicable to such procedures, including a statement of the
Claimant’s right to bring a civil action under ERISA following an adverse
determination on review.  If a Claimant has not received notification of the
Administrator’s determination within ninety (90) days (or such extended period
as may be applicable), the Claimant shall be entitled to pursue any remedies
available to him under ERISA.
 
(d)        Any Claimant whose claim is denied in accordance with paragraph (c)
shall have the right to request the review of such denial within seventy-five
(75) days of receipt of written or electronic notice of the denial.  Such
request for review must be in writing and directed to the Administrator.
 
(e)        The Administrator shall have sixty (60) days to process the
application for review unless the Administrator determines that special
circumstances beyond the control of the Plan require an extension of time, in
which case the Administrator may have up to an additional sixty (60) days to
process the application.  If the Administrator determines that an extension of
time for processing is required, the Administrator shall furnish written or
electronic notice of the extension to the Claimant before the end of the initial
sixty (60) day period.  Any notice of extension shall describe the special
circumstances necessitating the additional time and the date by which the
Administrator expects to render its decision on the application.
 
(f)         The Claimant will have the right to be represented at such review,
to review all documents relevant to the claim, and to submit written comments,
documents, records and other information relating to the claim.  The Claimant
will be provided upon request and free of charge reasonable access to and copies
of all documents, records and other information relevant to the Claimant’s
claim.  Any review requested by the Claimant of a determination by the
Administrator will take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.  The Administrator shall respond electronically or in writing
within sixty (60) days (or such extended period as may be applicable) after the
receipt of the request for such review.  The decision on review shall include
specific reasons for the decision, written in a manner calculated to be
understood by the Claimant and with specific references to the relevant Plan
provisions on which the decision is based.
 
(g)        Any person submitting a claim in accordance with this section may
withdraw the claim at any time or, with the consent of the Administrator, defer
the date on which such claim shall be deemed filed for purposes of this Section
18.
 
(h)        For purposes of this Section 18, a document, record or other
information is considered “relevant” to the Claimant’s claim if such document,
record or other information (i) was relied upon by the Administrator in making
the benefit determination; (ii) was submitted, considered or generated in the
course of making the benefit determination, without regard to whether such
document, record or other information was relied upon in making the benefit
 

17

--------------------------------------------------------------------------------



determination; or (iii) demonstrates compliance with the administrative
processes and safeguards designed to ensure and to verify that that benefit
claim determinations are made in accordance with governing Plan documents and
that, where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated Claimants.
 
(i)         The internal claims procedures under this Section 18 are
mandatory.  If a Claimant fails to follow these claims procedures, or to timely
file a request for review in accordance with this Section 18, the denial of the
claim shall become final and binding on all persons for all purposes.
 
(j)         The determination whether to grant or to deny any claim under this
Plan shall be made by the Administrator, in its sole and absolute
discretion.  All determinations, constructions and interpretations made by the
Administrator shall be conclusive and binding on all persons to the maximum
extent permitted by law.
 
19.       Establishment of Trusts
 
The Company may, in its discretion, establish one or more grantor Trusts
(including sub-accounts under such Trusts), and deposit therein amounts of cash
or other property not exceeding the amount of the obligations of the Company and
all other Participating Employers with respect to the Participants’ Accounts
established under the Plan.  Other provisions of the Plan notwithstanding, the
timing of allocations and reallocations of assets in the Participants’ Accounts,
and the Investment Options available with respect to such Accounts, may reflect
the timing of actual investments of the assets of such Trust(s) and the actual
investments available to such Trust(s), all as determined in the sole discretion
of the Administrator.  The investments of the Trust(s) may include life
insurance (including, but not limited to, variable life insurance), and such
other assets as may be selected from time to time by the Administrator.
 
20.       Amendment and Termination of the Plan
 
(a)        Amendment.  The Company, or its delegee, may at any time make such
modifications of the Plan as it shall deem advisable.  All such amendments shall
be in writing.  Except for amendments which the Company reasonably believes
necessary or appropriate to avoid adverse tax consequences to Participants,
including amendments designed to avoid the penalties and interest imposed by
Section 409A of the Code, no amendment of the Plan may, without the consent of
the Participant who has an Account balance under the Plan, adversely affect the
rights of such Participant under the Plan.
 
(b)        Termination.  Notwithstanding anything in the Plan to the contrary,
subject to the terms of Section 409A of the Code, the Company may suspend,
freeze or terminate the Plan at any time in its sole discretion by written
action of the Company or its delegee.
 
(c)        Effect of Change of Control.  Notwithstanding the foregoing, upon the
occurrence of a Change of Control, the Plan may not be amended in any way
(except to the extent required by law) or terminated prior to the payment of
amounts credited to Participants’ Accounts as of the date of the Change of
Control, pursuant to the terms of the Plan and the Participants’ elections with
respect thereto.

18

--------------------------------------------------------------------------------



21.       Participating Employers
 
(a)        Adoption of Plan.  Any member of the Selective Group may, by action
of its board of directors, adopt this Plan for all or a portion of its eligible
employees, provided that the Company approves such adoption.  The administrative
powers and control of the Company as provided in the Plan shall not be deemed
diminished under the Plan by reason of the participation of any member of the
Selective Group in the Plan.
 
(b)        Withdrawal from Plan.  A Participating Employer may withdraw at any
time from the Plan without affecting the other Participating Employers.  The
Board of Directors of the Company may, in its discretion, terminate a
Participating Employer’s participation in the Plan at any time when, in its
judgment, such Participating Employer fails or refuses to discharge its
obligations under the Plan.
 
22.       General Provisions
 
(a)        Limits on Transfer of Plan Benefits.  Except as otherwise provided
herein, other than by will or the laws of descent and distribution, no right,
title or interest of any kind in the Plan shall be transferable or assignable by
a Participant or his Beneficiary or be subject to alienation, anticipation,
encumbrance, garnishment, attachment, levy, execution or other legal or
equitable process, nor subject to the debts, contracts, liabilities,
engagements, or torts of any Participant or his Beneficiary.  Any attempt to
alienate, sell, transfer, assign, pledge, garnish, attach or take any other
action subject to legal or equitable process or encumber or dispose of any
interest in the Plan shall be void.  No loans shall be issued by the Plan
against a Participant’s Account.
 
(b)        Receipt and Release.  Payments (in any form) to any Participant or
Beneficiary in accordance with the provisions of the Plan shall be in full
satisfaction of all claims for the compensation or awards deferred and relating
to the Participant’s Account against the Company, all of its Affiliates, their
respective boards of directors, officers, employees, and the Administrator, and
the Administrator may require such Participant or Beneficiary, as a condition to
such payments, to execute a receipt and release to such effect.
 
(c)        Unfunded Status of Accounts.  The Plan shall be maintained as an
unfunded plan which meets the requirements of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, and Participants shall rely solely on the unsecured promise
of the Company or other applicable Participating Employer for payment
hereunder.  Nothing contained in the Plan shall give a Participant any rights
that are greater than those of a general unsecured creditor of the Company or
other applicable Participating Employer; provided, however, that the
Administrator may authorize the creation of Trusts referred to in Section 19, or
make other arrangements to meet the obligations of the Participating Employers
under the Plan, which Trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan.
 
(d)        Compliance.  A Participant in the Plan shall have no right to receive
payment (in any form) with respect to his Account until legal and contractual
obligations of the Company relating to establishment and maintenance of the Plan
and the making of such payments shall have been complied with in full.  In
addition, the Company shall impose such
 

19

--------------------------------------------------------------------------------



restrictions on any interest constituting a security as it may deem advisable in
order to comply with the Securities Act of 1933, as amended, the requirements of
NASDAQ or any applicable stock exchange or automated quotation system, any state
securities laws applicable to such a transfer, any provision of the Company’s
Certificate of Incorporation or By-laws, or any other law, regulation, or
binding contract to which the Company is a party.
 
(e)        No Employment Rights.  No provision of the Plan or transaction
hereunder shall confer upon any Participant any right to be employed by the
Company or any  subsidiary or affiliate thereof, or to interfere in any way with
the right of any Participating Employer to increase or decrease the amount of
any compensation payable to such Participant.  Subject to the limitations set
forth in Section 22(a) hereof, the Plan shall inure to the benefit of, and be
binding upon, the Company and Participants and their successors and assigns.
 
(f)         Legal Fees and Expenses.  On or after a Change of Control, the
Company (or a successor who purchases substantially all of the assets of the
Company) shall pay all reasonable legal fees and expenses which a Participant
may incur in respect of obtaining from the Company (or such successor) any
benefit to which he is entitled under the Plan.
 
(g)        Governing Law.  The Plan shall be construed, administered and
enforced in accordance with the laws of the State of New Jersey to the extent
that State law shall not have been preempted by the provisions of ERISA, or any
other laws of the United States heretofore or hereafter enacted.
 
(h)        Tax Withholding.  The Company and each other Participating Employer
shall have the right to deduct from amounts otherwise payable in settlement of a
Participant’s Account under the Plan any sums that federal, state, local, social
security or foreign tax law requires to be withheld with respect to such
payment.
 
(i)         Limitation.  A Participant and his Beneficiary shall assume all risk
in connection with any decrease in value of the Participant’s Account, and
neither the Company nor any Participating Employer nor the Administrator shall
be liable or responsible therefor.
 
(j)         Gender and Number.  Where the context admits, words in the masculine
gender shall include the feminine and the neuter genders, the singular shall
include the plural, and the plural shall include the singular.
 
(k)        Severability.  In the event that any provision of the Plan shall be
declared illegal or invalid for any reason, such illegality or invalidity shall
not affect the remaining provisions of the Plan but shall be fully severable,
and the Plan shall be construed and enforced as if such illegal or invalid
provision had never been a part of the Plan.
 
(l)         Creditors’ Rights.  The maintenance of the Plan by the Company is
not intended to, shall not, and shall not be deemed to, confer upon the Company,
any other Participating Employer or any of their subsidiaries or affiliates any
ownership or other legal or beneficial interest of any kind or nature in any
Contributions (or any earnings thereon) actually contributed by any other party
to the Plan, and no creditor, receiver, trustee, successor or assign or other
party claiming any interest in the property or assets of any Participating
Employer or any of its subsidiaries or affiliates shall recover from, or claim
any interest in, the Plan or Trust, if
 

20

--------------------------------------------------------------------------------



any, in excess of the Contributions (and any earnings thereon) actually
contributed by the party to the Plan through or against whom such entity asserts
its claim or interest.
 
(m)       Required Notification to Administrator.  Each Participant or his
Beneficiary entitled to payments hereunder shall file with the Administrator
from time to time in writing his post office address and each change of post
office address.  Any check representing payment hereunder and any communication
addressed to a Participant, or his Beneficiary at the last address filed with
the Administrator, or if no such address has been filed, then at his last
address as indicated on the records of the Company, shall be binding on such
person for all purposes of the Plan.
 
(n)        Facility of Payment.  Whenever and as often as any person entitled to
payments hereunder shall be under a legal disability, or in the sole judgment of
the Administrator shall otherwise be unable to apply such payments to his own
best interest and advantage, the Administrator, in the exercise of its
discretion, may, but is not required to, direct all or any portion of such
payments to be made in any one or more of the following ways:
 
(i)           directly to such person;
 
(ii)           to his legal curator, guardian, or conservator, or other
court-appointed or court-recognized representatives; or
 
(iii)           to his spouse, to another member of his family, or to any other
person, to be expended for his benefit.
 
(o)        Notices and Other Communications.  Except as determined by the
Administrator with respect to elections, any notice or other communication to be
provided under any provision of the Plan shall be in writing and shall be
personally delivered, sent by overnight courier, sent by telecopier or facsimile
transmission, or mailed by first class, registered or certified mail, postage
prepaid, return receipt requested.  Any such notice shall be deemed to have been
duly given if personally delivered when delivered, if mailed five days after
mailing, if sent by telecopier when confirmed, and if sent by overnight courier
one business day after delivery to such courier.  All notices to be given to the
Company shall be addressed to it at its principal office in care of the
Company’s Corporate Secretary, or at such other address(es) as it may designate
by like notice.  All notices to be given to a Participant (or a Beneficiary)
shall be addressed to the Participant at the most recent business or home
address appearing in the Company’s records.
 
IN WITNESS WHEREOF, this Selective Insurance Company of America Deferred
Compensation Plan (2005) has been duly executed on this 19th day of September,
2007.
 

 
SELECTIVE INSURANCE COMPANY
 
OF AMERICA
                 
By:
 /s/
 Michael H. Lanza      
Name:
Michael H. Lanza
   
Title:
Senior Vice President and General Counsel



21
 

--------------------------------------------------------------------------------
